

116 HR 668 IH: American Dream Employment Act of 2019
U.S. House of Representatives
2019-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 668IN THE HOUSE OF REPRESENTATIVESJanuary 17, 2019Mrs. Kirkpatrick (for herself, Ms. Brownley of California, Mr. O'Halleran, Mr. Gallego, Mr. Grijalva, Mr. Stanton, Mr. Cisneros, Mr. Correa, Mr. Carbajal, Ms. Tlaib, Ms. Clark of Massachusetts, Ms. Omar, Ms. Bonamici, Ms. Mucarsel-Powell, Mr. Hastings, Ms. Garcia of Texas, and Mr. Soto) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Consolidated and Further Continuing Appropriations Act, 2018, to enable the payment of
			 certain officers and employees of the United States whose employment is
			 authorized under the Deferred Action for Childhood Arrivals program, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the American Dream Employment Act of 2019. 2.Certain Federal employees who are beneficiaries of DACA authorized to be paidSection 704 of title VII of division E of the Consolidated Appropriations Act, 2018 (Public Law 115–141) is amended—
 (1)by striking eligible; or and inserting eligible;; and (2)by striking the semicolon after owes allegiance to the United States and inserting the following: ; or (5) is a person who is employed by the House of Representatives or the Senate, and has been issued an employment authorization document under the Deferred Action for Childhood Arrivals Program of the Secretary of Homeland Security, established pursuant to the memorandum from the Secretary of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children, dated June 15, 2012:.
			